Citation Nr: 0426373	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for post left 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes that the veteran had also perfected an appeal 
for an increased disability rating for degenerative joint 
disease, cervical spine, currently rated as 10 percent 
disabling.  However, the veteran submitted a January 2004 
statement asserting that he accepted the separate 10 percent 
disability rating for a neurological abnormality; however, he 
wanted to continue his appeal as to the issue of status post 
left spontaneous pneumothorax.  Accordingly, the only issue 
currently before the Board is that of entitlement to an 
increased disability rating for post left spontaneous 
pneumothorax, currently evaluated as 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The Board notes that 
although the most recent examination was performed in August 
2003, there is medical evidence that the veteran's condition 
may be worsening.  Additionally, the veteran and his 
representative assert that the last VA examination is not 
representative of the veteran's current condition.  In light 
of the foregoing, the Board finds that a remand is necessary 
in order to schedule the veteran for an additional VA medical 
examination.  

Finally, the Board finds that the RO should inquire as to any 
recent VA or private treatment records and under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request all of the 
veteran's available current treatment 
records for his left spontaneous 
pneumothorax.

3.  The veteran should be scheduled for a 
VA respiratory examination in order to 
ascertain the nature and severity of his 
pneumothorax.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




